

FIRST AMENDMENT TO EMPLOYMENT AND
NON-COMPETITION AGREEMENT


This First Amendment is made on the 11th day of May 2006, by and between DAVID
M. DeMEDIO ("DeMedio"), and USA TECHNOLOGIES, INC., a Pennsylvania corporation
("USA").
 
Background
 
USA and DeMedio entered into an Employment And Non-Competition Agreement dated
April 12, 2005 (the "Agreement"). As more fully set forth herein, the parties
desire to amend the Agreement in certain respects.
 
Agreement
 
NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
 

1.
Amendments.



A.  The date “April 30, 2006” appearing in the first and second sentences of
subparagraph (a) of Section 1. Employment of the Agreement is hereby deleted and
the date “June 30, 2008” is hereby substituted in its place.
 
B. The following new subparagraph (c) shall be added to Section 1. Employment of
the Agreement:
 
(c) If during the Employment Period a USA Transaction (as such term is defined
in the Employment Agreement of George R. Jensen, Jr.) shall occur, then DeMedio
may upon thirty days prior notice to USA, terminate the Employment Period. Upon
such termination by DeMedio, neither party shall have any further duties or
obligations hereunder, provided, however, that DeMedio’s obligations under
Sections 5 and 6 hereof shall survive any such termination.
 
 
 

--------------------------------------------------------------------------------

 


C. Subparagraph (a) of Section 2. Compensation and Benefits of the Agreement is
hereby deleted and the following new subparagraph (a) is hereby substituted in
its place:
 
(a) In consideration of his services rendered, commencing on the date hereof,
USA shall pay to DeMedio a base salary of $165,000 per year during the
Employment Period, subject to any withholding required by law. DeMedio's base
salary may be increased from time to time in the discretion of the Board of
Directors.
 
For each of the fiscal years ending June 30, 2007, and June 30, 2008, DeMedio
shall have the option to elect to have fifty percent (50%) of his base salary
paid in Common Stock of USA (“Common Stock”) rather than cash. Any such election
must be made not later than 60-days following the commencement of each such
fiscal year by appropriate notice by DeMedio to USA. For the purposes of
calculating the number of shares to be issued to DeMedio, the shares shall be
valued at the average closing bid price for the Common Stock during the 30
trading days immediately preceding the date of any such election by DeMedio. If
any such election is made, the shares issuable to DeMedio for the fiscal year
would vest ratably on a quarterly basis. DeMedio acknowledges that the issuance
of the shares to him represents taxable income to him and that he (and not USA)
shall be responsible for the payment of any and all income taxes attributable to
the issuance of the shares to him. DeMedio shall make appropriate cash payments
to USA to pay for any withholding tax liability of USA in connection with the
shares. DeMedio acknowledges that the Common Stock has not been registered under
the Securities Act of 1933, as amended (the “Act”), or under any state
securities law, and the Common Stock can not be sold or transferred unless such
Common Stock has been registered under the Act or such state securities laws, or
unless USA has received an opinion of its counsel that such registration is not
required. DeMedio understands that USA has not agreed to register the Common
Stock under the Act or any state securities laws. In addition, the certificates
representing the Common Stock shall contain such legends, or restrictive
legends, or stop transfer instructions, as shall be required by applicable
Federal or state securities laws, or as shall be reasonably required by USA or
its transfer agent.
 
 
2

--------------------------------------------------------------------------------

 
 
D. The following new subsection (e) shall be added to Section 2. Compensation
and Benefits of the Agreement:


(e) At the time of the signing of this First Amendment by each of USA and
DeMedio, USA shall issue to DeMedio options to acquire up to 7,000 shares of USA
Common Stock for an exercise price of $7.50 per share (which is equal to the
average closing bid price for the Common Stock during the 30 trading days
immediately preceding the execution and delivery by USA and DeMedio of this
First Amendment). The options shall vest as follows: 2,334 on the date hereof;
2,333 on June 30, 2007; and 2,333 on June 30, 2008. The options shall be
exercisable at any time within five years of vesting. All of the terms and
conditions of the options are set forth in the Option Certificate attached
hereto as Exhibit "A".


DeMedio acknowledges that such options are not incentive stock options as such
term is defined in Section 422 of the Internal Revenue Code of 1986, as amended,
or part of an employee stock purchase plan as defined in Section 423 thereunder.
As a result, among other things, taxable income will be realized by DeMedio at
the time of the exercise of any such options.


DeMedio also acknowledges that neither the options nor the Common Stock
underlying the options have been registered under the Act or under any state
securities laws, and neither the options nor the Common Stock underlying the
options can be sold or transferred unless such options or Common Stock have been
registered under the Act or such state securities laws, or unless USA has
received an opinion of counsel that such registration is not required. DeMedio
understands that USA has not agreed to register the options or the underlying
Common Stock under the Act or any state securities laws.
 
 
3

--------------------------------------------------------------------------------

 


2. Modification. Except as otherwise specifically set forth in Paragraph 1, the
Agreement shall not be amended or modified in any respect whatsoever and shall
continue in full force and effect.
 
3. Capitalized Terms. Except as specifically provided otherwise herein, all
capitalized terms used herein shall have the meanings ascribed to them in the
Agreement.
 
4. Effective Time. The amendments to the Agreement made in Paragraph 1 hereof
shall be effective from and after the date hereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year first above written.
 
 

   

--------------------------------------------------------------------------------

DAVID M. DeMEDIO           USA TECHNOLOGIES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Stephen P. Herbert,   President

 
 
4

--------------------------------------------------------------------------------

 